UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4081


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAMAIN E. BELL,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:16-cr-00068-REP-2)


Submitted: October 31, 2017                                  Decided: November 7, 2017


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Laura P. Tayman, LAURA P. TAYMAN, PLLC, Williamsburg, Virginia, for Appellant.
Dana J. Boente, United States Attorney, Peter S. Duffey, Assistant United States Attorney,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A jury convicted Damain E. Bell of conspiracy to distribute and possess with intent

to distribute 500 grams or more of a mixture and substance containing a detectable amount

of cocaine, in violation of 21 U.S.C. § 846 (2012), and possession of a firearm in

furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c) (2012). The

district court sentenced Bell to 138 months’ imprisonment. On appeal, Bell challenges the

admission of certain evidence. Finding no error, we affirm.

                                             I.

       Bell first challenges the district court’s admission of evidence related to heroin,

emphasizing that he was not charged with a heroin-trafficking offense. Bell specifically

contends that this heroin evidence was impermissibly admitted as other crimes evidence

under Fed. R. Evid. 404(b).

       The parties dispute the standard of review. A district court’s evidentiary ruling is

ordinarily reviewed for abuse of discretion, United States v. Sterling, 860 F.3d 333, 246

(4th Cir. 2017), and is subject to harmless error review, United States v. Hall, 858 F.3d
254, 279 (4th Cir. 2017). In the absence of a timely objection, however, we review a district

court’s evidentiary ruling for plain error. United States v. Moore, 810 F.3d 932, 939 (4th

Cir. 2016). Bell’s only objection was to the admission of a text message between two

coconspirators about the current price of heroin in Richmond. But Bell did not object on

the ground that the text message was inadmissible other crimes evidence under Rule

404(b), and it is not clear from the context of the objection that Bell sought to invoke this



                                             2
rule. See Fed. R. Evid. 103(a)(1)(B). Accordingly, we review Bell’s contention on appeal

that the heroin evidence was impermissibly admitted under Rule 404(b) for plain error.

       “Rule 404(b) allows admission of evidence of the defendant’s past wrongs or acts,

as long as the evidence is not offered to prove the defendant’s predisposition toward

criminal behavior.” Sterling, 860 F.3d at 246. The rule “is a rule of inclusion, and its list

of permissible uses, including motive, opportunity, and intent, is not exhaustive.” Id. “The

Rule 404(b) inquiry, however, applies only to evidence of other acts that are extrinsic to

the one charged. Acts intrinsic to the alleged crime do not fall under Rule 404(b)’s

limitations on admissible evidence.” United States v. Palacios, 677 F.3d 234, 244-45 (4th

Cir. 2012) (internal quotation marks omitted). Uncharged conduct is intrinsic if it “arose

out of the same series of transactions as the charged offense, or if evidence of the uncharged

conduct is necessary to complete the story of the crime on trial.” United States v. Siegel,

536 F.3d 306, 316 (4th Cir. 2008) (brackets and internal quotation marks omitted).

Similarly, “[o]ther criminal acts are intrinsic when they are inextricably intertwined [with]

or . . . were necessary preliminaries to the crime charged.” United States v. Chin, 83 F.3d
83, 88 (4th Cir. 1996) (internal quotation marks omitted). “Evidence is inextricably

intertwined with the evidence regarding the charged offense if it forms an integral and

natural part of the witness’s accounts of the circumstances surrounding the offenses for

which the defendant was indicted.” United States v. Lighty, 616 F.3d 321, 352 (4th Cir.

2010) (brackets and internal quotation marks omitted).

       We conclude that Rule 404(b) does not apply to the heroin evidence because the

evidence was intrinsic to the crime charged. The references to heroin in the record establish

                                              3
the relationship between the confidential informant and Bell’s coconspirators and

demonstrates the significance of the two addresses found in Bell’s cellphone, which

directly tied Bell to the conspiracy. The mere fact that the heroin transactions occurred

before Bell’s appearance in the conspiracy does not render the evidence extrinsic. See

United States v. Kennedy, 32 F.3d 876, 885 (4th Cir. 1994). We also reject Bell’s assertion

that the admission of the heroin evidence was unduly prejudicial under Fed. R. Evid. 403.

Accordingly, we conclude that the district court properly admitted the heroin evidence.

                                             II.

       Bell next challenges the court’s decision to allow a video with a synchronized

transcript prepared by the Government to be played for the jury. We review for abuse of

discretion the admission of transcripts to aid in the presentation of recorded evidence.

United States v. Collazo, 732 F.2d 1200, 1203 (4th Cir. 1984).

       We conclude that the district court did not abuse its discretion in playing the video

with the synchronized transcript. Importantly, the court thrice provided a cautionary

instruction, advising the jury that the transcript prepared by the Government is not in

evidence, that the evidence is the video and audio recording, and that any variance between

the recording and the transcript had to be resolved in favor of the recording. The

Government also said as much in its closing argument. Although Bell is skeptical of the

effectiveness of such a cautionary instruction, we have approved of similar instructions on

more than one occasion. See United States v. Brandon, 363 F.3d 341, 345 (4th Cir. 2004)

(holding that court’s repeated cautionary instructions “ensured that the jury did not mistake

the transcripts, rather than the tapes, as the critical pieces of evidence”); United States v.

                                              4
Pratt, 351 F.3d 131, 140 (4th Cir. 2003) (same); Collazo, 732 F.2d at 1203 (same). The

Government also offered substantial support for the accuracy of the transcript through the

testimony of the confidential informant.


                                             III.

       Finally, Bell contends that the district court abused its discretion in admitting expert

testimony from Special Agent Alznauer without an explanation of the underlying principles

or methodology he used in reaching his opinion. Because Bell did not object to the

admission of the expert’s testimony, our review is for plain error. United States v.

Galloway, 749 F.3d 238, 243-44 (4th Cir. 2014).

       We have consistently permitted law enforcement officers to testify as experts on the

drug trade based on their experience and training. See, e.g., id. at 243-45; United States v.

Wilson, 484 F.3d 267, 275-76 (4th Cir. 2007); United States v. Hopkins, 310 F.3d 145, 150-

51 (4th Cir. 2002). This case is no different. Special Agent Alznauer testified about his

extensive experience investigating large-scale drug cases and as a firearms instructor and,

based on this experience, he was able to testify about the tactics and techniques used by

drug traffickers in conducting their business. Accordingly, we conclude that the district

court properly admitted the expert testimony.




                                              5
                                           IV.

       We affirm the district court’s judgment. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            6